Exhibit 10.2

 

MERGER TERM SHEET

 

HERE ENTERPRISES INC.

 

AND

 

CONVERSATIONAL COMPUTING CORPORATION

 

August 1, 2008

 

Exchange 4,100,000 (Four Million One Hundred Thousand) Common Shares held by
Roger Williams and 1,500,000 (One Million Five Hundred Thousand) Common Shares
held by Michael McFadyen for all the issued and outstanding Common Shares of
Here Network Corp. held by HRTE

 

Based on an anticipated share exchange of 40 Conversay common shares exchanged
for 4 common shares of HRTE. In addition, it is anticipated that Conversay
shareholders will receive one common stock purchase warrant, with a life of
three years from the date of the closing of the proposed transaction with an
exercise price of $4.00.

 

 

HERE ENTERPRISES INC.

 

/s/ Roger Williams

Roger Williams

President

Date:  August 1, 2008

 

Acknowledged and agreed:

 

CONVERSATIONAL COMPUTING CORPORATION

 

/s/ Cal Mitchell

Cal Mitchell

Chief Executive Officer

Date:  August 1, 2008

 

 

 

 

 

 